                                       Case 2:20-cv-07605-RGK-AS Document 21-4 Filed 11/04/20 Page 1 of 2 Page ID #:118



                                         1   Corey E. Taylor (Bar No. 178501)
                                             Law Office of Corey E. Taylor, APC
                                         2   629 Camino de los Mares, Suite 305
                                             San Clemente, CA 92673
                                         3   Tel. (949) 429-3481
                                             Fax. (949) 271-2704
                                         4   E-Mail: corey@taylorlawoc.com
                                         5   Attorney for Defendant Milan Tuscany, LLC,
                                             a California limited liability company
                                         6

                                         7

                                         8                             UNITED STATES DISTRICT COURT
                                         9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                        10

                                        11   Anthony Bouyer, an individual,                Case No.: 2:20-cv-07605-RGK (ASx)
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12      Plaintiff,                                 [Proposed] Order Granting Relief From
  629 Camino de los Mares, Suite 305




                                                                                           Default and Deeming Answer Filed
       San Clemente, CA 92673




                                        13      vs.
                                                                                           Before the Honorable R. Gary Klausner
                                        14   Milan Tuscany, LLC, a California limited
                                             liability company; and DOES 1–10,             Hearing date: December 7, 2020
                                        15   Inclusive,                                    Hearing Time: 9:00 a.m.
                                                                                           Hearing Courtroom: 850date: November 4,
                                        16      Defendants.                                2020
                                        17

                                        18            The Court, having considered the notice of motion, motion, points and authorities,
                                        19    and evidence submitted by Defendant Milan Tuscany, LLC, and good cause appearing
                                        20    therefore, hereby ORDERS as follows:
                                        21            1.     The Default of Defendant Milan Tuscany, LLC, a California limited liability
                                        22                   company entered on October 16, 2020 is set aside.
                                        23            2.     The answer of Defendant Milan Tuscany, LLC, a California limited liability
                                        24                   company lodged concurrently with the motion shall be filed by the clerk this
                                        25                   day.
                                        26    IT IS SO ORDERED.
                                        27    Date: December __, 2020                                 _________________________
                                        28                                                            Hon. R. Gary Klausner
                                                                                          -1-
                                       Case 2:20-cv-07605-RGK-AS Document 21-4 Filed 11/04/20 Page 2 of 2 Page ID #:119


                                         1                           PROOF OF SERVICE OF DOCUMENT
                                         2    I am over the age of 18 and not a party to this proceeding. My business address is: 629
                                              Camino de los Mares, Suite 305, San Clemente, CA 92673
                                         3
                                              A true and correct copy of the foregoing document entitled (specify): [Proposed] Order
                                         4    Granting Relief From Default and Deeming Answer Filed will be served in the manner
                                              stated below:
                                         5
                                              1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                         6    (NEF): Pursuant to controlling General Orders and LR, the foregoing document will be
                                              served by the court via NEF and hyperlink to the document. On November 4, 2020, I
                                         7    checked the CM/ECF docket for this proceeding and determined that the following
                                              persons are on the Electronic Mail Notice List to receive NEF transmission at the email
                                         8    addresses stated below:
                                         9    PLAINTIFF (via counsel) – Anthony Bouyer – disabilityrights@manninglawoffice.com,
                                              pgrace@manninglawoffice.com
                                        10
                                                  Service information continued on attached page
                                        11
                                              2. SERVED BY UNITED STATES MAIL:
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12    On (date), I served the following persons and/or entities at the last known addresses in this
  629 Camino de los Mares, Suite 305




                                              proceeding by placing a true and correct copy thereof in a sealed envelope in the United
                                        13    States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
       San Clemente, CA 92673




                                              constitutes a declaration that mailing to the judge will be completed no later than 24 hours
                                        14    after the document is filed.
                                        15        Service information continued on attached page
                                        16    3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                                              TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant
                                        17    to F.R.Civ.P. 5 and/or controlling LR, on November 4, 2020, I served the following
                                              persons and/or entities by personal delivery, overnight mail service, or (for those who
                                        18    consented in writing to such service method), by facsimile transmission and/or email as
                                              follows. Listing the judge here constitutes a declaration that personal delivery on, or
                                        19    overnight mail to, the judge will be completed no later than 24 hours after the document is
                                              filed.
                                        20
                                              Hon. R. Gary Klausner – Roybal Federal Building and U.S. Courthouse, 255 East Temple
                                        21    Street, Los Angeles, CA 90012, Courtroom 850, 8th Floor via 12th Floor Mandatory
                                              Chambers Copy Box, 255 East Temple Street, Los Angeles, CA
                                        22

                                        23        Service information continued on attached page
                                        24    I declare under penalty of perjury under the laws of the United States that the foregoing is
                                              true and correct.
                                        25
                                               11/04/2020            Corey E. Taylor                     /s/ Corey E. Taylor
                                        26     Date                 Printed Name                         Signature
                                        27

                                        28

                                                                                           -2-
